       Case: 3:18-cv-00037-wmc Document #: 281 Filed: 07/02/21 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


MARKMLSNA,

                              Plaintiff,                    SPECIAL VERDICT - DAMAGES
       v.
                                                                         18-cv-3 7-wmc
UNION PACIFIC RAILROAD CO.,

                              Defendant.


       We, the jury, for our special verdict, do find as follows:

       QUESTION I: Has Mlsna suffered mental and emotional pain and suffering as a

result of Union Pacific's violation of his rights under the ADA?

                                             ANSWER:        Yes   X,               No - - -

Ifyou answered "Yes" to Question 1, then answer Question 2; otherwise, skip Question 2 and proceed
to Question 3.


       QUESTION 2: What amount will fairly compensate Mlsna for his mental and

emotional pain and suffering as a result of Union Pacific's violation of his rights under the

ADA?




       QUESTION 3: Did Union Pacific act with reckless disregard of Mlsna's rights

under the ADA?

                                                                                  No - - -



                                                I
       Case: 3:18-cv-00037-wmc Document #: 281 Filed: 07/02/21 Page 2 of 2



Ifyou answered "Yes" to Question 3, then answer Question 4; othe,wise, sign and retunt this verdict
fonn.


        QUESTION 4: What amount of punitive damages, if any, should be assessed

against Union Pacific?




                                                        ~~-~
                                                      P~Juror


        Madison, Wisconsin




                                                2
